Citation Nr: 0300428	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for panic disorder 
without agoraphobia, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for low back 
arthritis and herniated disc, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for cervical spine 
arthritis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for tinea pedis and 
unguium, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for conjunctivitis, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.  

8.  Entitlement to an increased (compensable) rating for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
January 1982 and from April 1989 to April 1999.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans affairs (VA).  


REMAND

The VA Form 9, received from the veteran in September 
2000, shows that he indicated that he wanted a hearing at 
the local office before a member of the Board.  By the 
same document, the veteran requested a local hearing.  The 
latter was scheduled and later canceled by the veteran, in 
December 2000.  By a November 18, 2002 letter, the veteran 
was requested to indicate whether or not he wished to have 
a Travel Board hearing.  He was advised that if he did not 
respond to the letter within 30 days, it would be assumed 
that he still wanted a hearing.  The veteran did not 
respond to the November 18, 2002 letter.  In view of the 
foregoing, the case is remanded to the RO for the 
following actions:  

Appropriate action should be taken by 
the RO, in accordance with the 
veteran's request to schedule the 
veteran for a personal hearing before a 
Member of the Board at the RO.  All 
correspondences pertaining to this 
matter should be associated with the 
claims folder.

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates 
no opinion, either favorable or unfavorable, as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2001).




